Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 31 August 1793
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello Aug: 31. 1793.

Mr. Randolph arrived yesterday with the packet for Mr. Madison which I delivered immediately to a trusty messenger, charging him to put it into no hands, but those of Mr. Madison himself. The messenger was directed to go first to Colo. Monroes and afterwards to Wilson Nicolases, as I knew Mr. Madison was in the county but knew not which of these places he was at. My Brother, who came yesterday evening to visit us with his wife and Mrs. Beverley Randolph, informed me that he had travelled some time in company with them on his return from Mr. Nicolases to Colo. Monroes which satisfies me that the packet has reached its destination in safety before this, alltho’ the servant has not returned. Mr. D. M. Randolph has been at Presquisle since his return from Philada. He says that there is a letter and a box, containing probably the model of the threshing-machine, for you, at Bermuda-hundred, in the custom-house. It will be necessary, he tells me, for the box to be opened that its contents may be valued to ascertain the duty, if there is no note of the price in the letter. It will give him pleasure to execute any orders you may give concerning it. If you wish it brought to Monticello, I can take any extraordinary precautions you think adviseable for its safe-carriage.
This letter is borne by the person who carries your horse to Georgetown. Having reason to think upon farther trial that he will not suit you, there being little prospect of his recovering his health perfectly, I must beg that you will use him as your own untill your return to Virginia, when I shall have a better one ready to exchange for him. If I could have procured a good substitute this should not have been sent, but the time since I was fully convinced of his unfitness would not admitt of it in the present scarcity.
M. De Rieux desires me to ask if you have received a letter from him, written late in the last month. Your most sincere & affectionate friend & hble Servt.

Th: M Randolph


N.B. Mr. Madison and Colo. Monroe have just called on us. The packet was delivered last night as I expected.

